Case 3:20-cv-00126-RLY-MPB Document 1 Filed 05/29/20 Page 1 of 5 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                          FOR THE
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION

BISHAR ISAAC and QURESH ELMI,                 )
                                              )
               Plaintiffs,                    )
                                              )               Case No. 3:20-cv-126
               -vs-                           )
                                              )
FALCON LOGISTICS, INC.,                       )
SB CARRIERS, INC, d/b/a MK Xpress,            )
And IBRAHIM MOHUMUD a/k/a                     )
MOHAMUD IBRAHIM,                              )
                                              )
               Defendants.                    )


                                 COMPLAINT FOR DAMAGES

        Plaintiff, by counsel, for his Complaint for Damages against the Defendants, alleges and

states that:

        1.     Plaintiff, Bishar Isaac (“Isaac” or “Plaintiff”), is a resident of Minneapolis,

Minnesota.

        2.     At all times pertinent hereto Bishar Isaac and Quresh Elmi were lawfully married.

        3.     Defendant, Falcon Logistics, Inc. (“Falcon”) is a corporation duly organized

under the laws of the State of California, whose headquarters are located at 1419 Thunderbird Ct,

Fairfield, California, 94533.

        4.     Defendant Falcon is a Department of Transportation registered motor carrier.

        5.     Defendant, SB Carriers, Inc., d/b/a MK Express, (“SB Carriers”) is a corporation

duly organized under the laws of the State of Michigan, whose headquarters are located at 32985

Hamilton Ct, Farmington Hills, Michigan, 48334.



                                                  [1]
Case 3:20-cv-00126-RLY-MPB Document 1 Filed 05/29/20 Page 2 of 5 PageID #: 2




       6.      Defendant SB Carriers is a Department of Transportation registered motor carrier

engaged in the business of transporting goods in interstate commerce for hire.

       7.      During all times pertinent hereto, SB Carriers and Falcon were authorized to do

business in the State of Indiana.

       8.      Defendant Ibrahim Mohamud a/k/a Mohamud Ibrahim (“Ibrahim”) resides at 426

Renaissance Drive Fitchburg, Wisconsin, 53771, and at all times pertinent hereto, was an

employee and/or agent of SB Carriers and/or Falcon.

       9.      At the time of the incident, Ibrahim was acting in the course and scope of his

employment and/or agency with SB Carriers and/or Falcon as a driver. SB Carriers and/or

Falcon are vicariously liable and responsible for the acts of negligence and damages caused by

their employee and/or agent during the course and scope of Ibrahim’s employment and/or

agency.

       10.     At the time of the incident, the 2017 Cascade Freightliner tractor-trailer operated

by Defendant Ibrahim was owned by Falcon and/or SB Carriers and operated by SB Carriers.

       11.     At the time of the incident, the Plaintiff, Isaac, was a passenger in the tractor-

trailer operated by Ibrahim.

       12.     At all times mentioned herein, there existed in Vanderburgh County, Indiana, a

public thoroughfare known as known as U.S. 41 which runs generally in a northerly and

southerly direction.

       13.     On or about the 31st day of May, 2018, at approximately 11:35 a.m., the tractor-

trailer operated by Ibrahim was southbound on U.S. 41 in Vanderburgh County, Indiana.

Ibrahim operated the tractor-trailer in a negligent manner and was unable to maintain control of

the tractor-trailer and as a result, the vehicle flipped on its side and came to rest across both lanes

of U.S. 41.

                                                   2
Case 3:20-cv-00126-RLY-MPB Document 1 Filed 05/29/20 Page 3 of 5 PageID #: 3




       14.     On or before May 31, 2018, SB Carriers, Falcon, and any employees or agents of

SB Carriers and/or Falcon, including Ibrahim, were subject to the Federal Motor Carrier Safety

Regulations and owed the Plaintiff a duty of reasonable care.

       15.     The Defendant, SB Carriers, by and through its agent, servant, or employee,

Ibrahim, is guilty of the following acts of negligence, gross negligence, and/or omissions which

proximately caused the incident of May 31, 2018, described hereinabove, and the injuries

sustained by the Plaintiff:

               a.      Ibrahim carelessly and negligently failed to keep his semi tractor-trailer
                       under control;

               b.      Ibrahim carelessly and negligently failed to apply the brakes of his semi
                       tractor-trailer in time to avoid losing control;

               c.      Ibrahim failed to change, alter or divert the course of his semi tractor-
                       trailer to avoid losing control;

                d.     Ibrahim negligently continued to operate the semi tractor-trailer when a
                       reasonable driver would have pulled over given the inclement weather
                       conditions;

               e.      Ibrahim operated said vehicle at a dangerous and unreasonable speed and
                       failed to reduce his speed while in hazardous conditions, in violation of
                       Federal Motor Carrier Safety Regulation § 392.14; and

                f.     Ibrahim carelessly and negligently failed to operate a commercial motor
                       vehicle with extreme caution in hazardous conditions, in violation of
                       Federal Motor Carrier Safety Regulation § 392.14.

       16.     The Defendant, SB Carriers, is directly guilty of the following acts of negligence,

gross negligence, and/or omissions which proximately caused the incident of May 31, 2018,

described hereinabove, and the injuries sustained by the Plaintiff:

               a.      SB Carriers failed to require its tractor-trailer to be operated with extreme
                       caution in the face of weather conditions, in violation of Federal Motor
                       Carrier Safety Regulation § 392.14;

               b.      SB Carriers permitted and/or requires its tractor-trailer to be operated
                       despite the existence of extreme weather conditions;

                                                 3
Case 3:20-cv-00126-RLY-MPB Document 1 Filed 05/29/20 Page 4 of 5 PageID #: 4




               c.      SB Carriers negligently and carelessly failed to properly select, train, and
                       or supervise its drivers including but not limited to Ibrahim; and

               d.      Any such other negligence or gross negligence and violations of rules,
                       regulations, and statutes as may be shown at the trial of this matter.

       17.     The Defendant, Falcon, by and through its agent, servant, or employee, Ibrahim,

is guilty of the following acts of negligence, gross negligence, and/or omissions which

proximately caused the incident of May 31, 2018, described hereinabove, and the injuries

sustained by the Plaintiff:

               a.      Ibrahim carelessly and negligently failed to keep his semi tractor-trailer
                       under control;

               b.      Ibrahim carelessly and negligently failed to apply the brakes of his semi
                       tractor-trailer in time to avoid losing control;

               c.      Ibrahim failed to change, alter or divert the course of his semi tractor-
                       trailer to avoid losing control;

                d.     Ibrahim negligently continued to operate the semi tractor-trailer when a
                       reasonable driver would have pulled over given the inclement weather
                       conditions;

               e.      Ibrahim operated said vehicle at a dangerous and unreasonable speed and
                       failed to reduce his speed while in hazardous conditions, in violation of
                       Federal Motor Carrier Safety Regulation § 392.14; and

                f.     Ibrahim carelessly and negligently failed to operate a commercial motor
                       vehicle with extreme caution in hazardous conditions, in violation of
                       Federal Motor Carrier Safety Regulation § 392.14.

       18.     As a direct and proximate result of the carelessness and negligence of the

Defendants, the Plaintiff sustained serious physical injuries and has experienced physical pain

and mental anguish, and will continue to experience pain and mental anguish in the future.

       19.     As a direct and proximate result of his injuries and their effects upon him, the

Plaintiff, in order to attempt to treat his injuries and to lessen his physical pain, has been required

to engage the services of health care providers for medical treatment and has incurred medical



                                                   4
Case 3:20-cv-00126-RLY-MPB Document 1 Filed 05/29/20 Page 5 of 5 PageID #: 5




expenses as a result; further, Plaintiff may inevitably require medical services in the future as a

result of his injuries, for which he will incur additional expenses.

        20.     That at the time the Plaintiff sustained the aforesaid injuries, he was gainfully

employed and as a direct and proximate result of his injuries, has been forced to miss work,

thereby incurring a loss of wages and/or income.

        21.     As a direct and proximate result of the negligence of the Defendants, the Plaintiff

has experienced permanent scarring and deformity.

        22.     As a proximate result of the negligence of the Defendants, Quresh Elmi has

experienced and continues to experience the loss of services, affection and consortium of her

husband, Bishar Isaac.

        WHEREFORE, the Plaintiff prays for judgment against the Defendants, SB Carriers,

Falcon and Ibrahim Mohamud a/k/a Mohamud Ibrahim in an amount commensurate with his

injuries, for the costs of this action, and for all other just and proper relief.

                                                 Respectfully Submitted:

                                                 CLINE FARRELL CHRISTIE LEE & BELL, P.C.


                                            By: ____/s/ Lee C. Christie__________________
                                                LEE C. CHRISTIE - #3993-49
                                                KYLE L. CHRISTIE - #31261-49
                                                951 North Delaware Street
                                                Indianapolis, Indiana 46202-3377
                                                (317) 488-5500
                                                (317) 488-5510 (Fax)
                                                lee@cfclb-law.com
                                                kyle@cfclb-law.com




                                                    5
